DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention relates...” (see line 1) and “The present invention may…” (see line 7) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference characters 130, 140 and 90 (see paragraph 064) are not present in any of the drawings.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 042, on line 2 it appears “20” should be deleted since reference character 20 is used in the remainder of the specification and drawings to denote the tube; 
In paragraph 0050, line 3, “tube 60” should be “tube 20”; and
Reference characters 75, 85, 75a, 75b and 75c (see Figures 4 and 5) are not present in the specification.
Appropriate correction is required.

Claim Objections
Claims 1, 2, 5, 10, 16 and 17 are objected to because of the following informalities:
In regard to claim 1, on line 4, “an opening” should be “the opening” since this opening has already been defined on line 3.
In regard to claim 2, on line 2, “hook-to-hook material” should be “the hook-to-hook material” since the hook-to-hook material was already defined in claim 1.
In regard to claim 5, it is unclear as to whether or not the “tube” and “distal end” recited on line 2 is referring to the same “tube” and “distal end” recited in claim 1 (see lines 1-4) or some other elements.
In regard to claim 10, on lines 1-2, “the width” should be “a width” since the width of the tube has not been previously defined.
In regard to claims 16 and 17, it appears these claims should be amended to depend from claim 11, as opposed to claim 1 (currently, claims 16 and 17 are identical to claims 8 and 9) and the claims will be examined as if they depend from claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 2 and 11, the term “substantially” (see claim 2, line 2 and claim 11, line 5) are indefinite in that it is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 5-7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colling (US 2017/0247149).
In regard to claim 1, Colling discloses an “eco-friendly” method of progressively collapsing and securing a tube for creams, gels, ointments and/or other dispensible contents comprising the steps of:
dispensing cream from an opening 32 at one end of the tube 12, the tube being “recyclable” and having an interior, a sealed distal end 14 and a proximal end with the opening 32, the tube having hook-to-hook material 20 (see Figure 4) on opposing sides of the interior of the tube and containing a cream or liquid;
sealing off a portion 30 of the tube from containing cream or liquid by securing a portion of the tube in a collapsed configuration by pushing opposing sides of the hook-to-hook material together;
dispensing cream for a second time; and 
sealing off a second portion 28 of the tube by securing a second portion of the tube in a collapsed configuration by pushing opposing sides of the hook-to-hook material together (see paragraphs 0049 and 0050).
In regard to claim 2, the step of sealing off comprises pushing together at least a portion of the hook-to-hook material that extends “substantially” a full length of the tube or to the nozzle (i.e., the plurality of strips of hook-to-hook material 20 collectively form a strip of hook to hook material which extends from one end of the tube to the other).
In regard to claim 5, Colling discloses the step of sealing a distal end of the tube with the hook-to-hook material 20 (see paragraph 0064 wherein it is disclosed the permanent closure 14 at the distal end of the tube may be replaced with a hook-to-hook resealable seal 20).
In regard to claims 6 and 7, Colling discloses the step of refilling the tube disengaging hook-to-hook material 20 in order to refill the tube (see paragraph 0064).
In regard to claim 10, the hook-to-hook material 20 is provided in spaced strips (see Figure 1) across a width of the tube and the method includes squeezing until a first pair of spaced strips 20 engages to dispense a first pre-determined amount of tube contents then squeezing until a second pair of spaced strips engage to dispense a second pre-determined amount of tube contents (see paragraphs 0050 and 0051).
In regard to claims 11-14, as discussed above, the Colling reference discloses the claimed method of collapsing and refilling a tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Colling in view of Weinstein et al. (U.S. patent 11,237,118, herein after Weinstein).
In regard to claims 8 and 16, as discussed above, Colling discloses refilling of the tube via an opening in the distal end thereof (see paragraph 0064).  Although the Colling reference does not disclose the use of a straw to refill the tube, attention is directed to the Weinstein reference, which discloses another method of refilling a tube wherein a “straw” 120 is used to refill tube 110 via an opening in the distal end thereof (see Figure 1) in order to enable the tube to be effectively refilled.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the tube disclosed in the Colling reference can be refilled via a straw in order to enable the tube to be effectively refilled.

Allowable Subject Matter
Claims 3, 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Larkin and Weisberg references are cited for disclosing other tubes having internal sealing hooks on the interior surfaces thereof.


 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
7/18/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754